DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Response to Amendment
The amendment filed June 21, 2022 has been entered.  Claims 1, 2, 6, 8-17, 21, and 23-27 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 3, 18, and 26, with claims 4, 5, 7, 19, 20, and 22 having been previously cancelled.

Allowable Subject Matter
Claim 1, 2, 6, 8-17, 21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of reference is as follows:
Fortin et al. (U.S. 2016/0198955 A1) (hereinafter – Fortin)
Nuovo et al. (U.S. 9,592,007 B2) (hereinafter – Nuovo) (cited from Applicant’s IDS)
Pantelopoulos et al. (U.S. 10,973,422 B2) (hereinafter – Pantelopoulos).
Applicant’s amendments introduce the limitation: “… an orientation sensor configured to detect a position of a center of gravity of the pulse wave sensor…”  None of the prior arts of reference teach such an orientation sensor.  What is typically described in the arts regarding a CoG is a consideration of a monitored subject’s center of gravity (typically used to determine posture or changes thereof), and not the sensor portion of the device itself.  The closest art of reference which describes orientation of a sensor portion, Nuovo, teaches automatic positioning of sensor units to obtain an optimal positioning of the sensors for improved comfort and measurement capabilities; however, a consideration of a center of gravity (CoG) of any of the sensor units is not disclosed.  Additionally, Applicant’s recitation of determining a direction in which the measurement surface of the pulse wave sensor is oriented in relation to an electronic device based on an illuminance measure by an illuminance sensor and the position of the CoG of the pulse wave sensor is  a further complication which is not described in the prior art, nor would such a modification be obvious.  Thus, the invention is directed towards a device capable of switching between two physiological detection modes through detection of sensor orientation relative to an electronic device via CoG and illuminance measures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791